Citation Nr: 1808171	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  12-07 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder
(PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due
to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty in the United States Army from November 1963 to November 1965.    

This matter comes before the Board of Veterans' Appeals (Board) from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction has since transferred to the RO in Houston, Texas.  

In December 2012, a video conference was held before the undersigned.  A transcript of that hearing is of record.  

In May 2016, the Board remanded the Veteran's claims for re-adjudication in light of new evidence generated by the RO.  


FINDINGS OF FACT

1.  From September 4, 2007, the Veteran's PTSD is characterized by occupational and social impairment due to such symptoms as obsessional rituals which interfere with routine activities and impaired impulse control, but is not characterized by gross impairment in thought processes or communication.

2.  From September 4, 2007, the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.


CONCLUSIONS OF LAW

1.  From September 4, 2007, the criteria for a disability rating of 70 percent, but no greater, for PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.130, Diagnostic Code 9411 (2017).

2.  From September 4, 2007, the criteria for entitlement to a TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for PTSD

VA has a duty to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is service-connected for PTSD from November 9, 2004, at an initial rating of 30 percent, and from February 9, 2007, at a rating of 50 percent.  Both ratings are under Diagnostic Code 9411.  

On September 4, 2008, the Veteran filed a claim for increased rating.  In April 2009, the RO denied the Veteran's claim.  The Veteran is appealing that decision.  Because the claim is a non-initial claim, the Board will consider evidence of symptomatology from one year prior to September 4, 2008, the date when the claim was filed.  38 C.F.R. § 3.400(o).  See A.B. v. Brown, 6 Vet. App. 35 (1993) (holding that a claim remains in controversy where less than the maximum available benefit is awarded unless the Veteran expresses an intent to limit the appeal to a specific disability rating).  If an increase in severity of disease is ascertainable prior to a year before the filing date, the effective date shall be the date that the increase in severity is discernible.  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  

Diagnostic Code 9411 provides compensation for PTSD under the General Formula for Rating Mental Disabilities.  38 C.F.R. § 4.130.  A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability of the veteran to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The symptoms associated with the rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A Veteran may only qualify for a disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration that result in the levels of occupational and social impairment provided.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  To adequately evaluate and assign the appropriate disability rating to the Veteran's service-connected psychiatric disability, the Board must analyze the evidence as a whole, including the Veteran's GAF scores and the enumerated factors listed in 38 C.F.R. § 4.130.  Mauerhan, 16 Vet. App. at 436.  

As this claim was certified to the Board before August 4, 2014, DSM-IV is applicable to the claim.  Under DSM-IV, diagnoses will often include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness, with 100 representing a high level of functioning and no psychiatric symptoms.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The Veteran is service-connected for tinnitus, bilateral hearing loss, and erectile dysfunction, but not for other mental disorders.  The Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181 (1998).

The Veteran's symptomatology is consistent with a 70 percent rating based on occupational impairment, near-continuous panic or depression affecting the ability to function, and impaired impulse control.  Most importantly, a September 2017 VHA opinion indicates that in 2005 the Veteran began VA psychological treatment "in the context of symptom exacerbation including guilt, intrusive memories, avoidance[,] and existential concerns likely related to moral injury."  This was the same year that the Veteran "reported no longer working due to a combination of emotional factors which reportedly interfered with interpersonal functioning."  The examiner suggests that while the Veteran can interact socially without stress, he would likely revert to his 2005 symptoms in a stressful, worklike situation.  The examiner concludes that "the continual psychological suffering due to the underlying PTSD diagnosis . . . render [sic] the Veteran more likely than not to be incapable of securing or following a substantially gainful occupation."  Consistent with this, VA medical records indicate GAF scores of 62, 55, 50, and 55, as determined in January 2009, December 2011, January 2009, and November 2007, respectively.  Taken together, this is evidence of occupational impairment.  

There is also evidence of hypervigilance, so as to support the existence of obsessional rituals that interfere with routine activities.  Evidence supporting obsessional rituals includes a June 2009 lay statement from the Veteran's wife, which describes the Veteran checking doors when he wakes up at night.  A March 2016 VA medical record describes the Veteran as being constantly on guard, watchful, or easily startled.  

There is also evidence of difficulty in adapting to stressful circumstances, including work or a worklike setting.  The December 2015 PTSD examination states that one of the Veteran's symptoms is "[d]ifficulty in adapting to stressful circumstances, including work or a worklike setting."  There is also evidence of crying spells.  A July 2010 VA medical letter states that the Veteran "has persisting impairment in his abilities to manage anxiety and to deal with interpersonal relationships."  A March 2012 VA psychological examination similarly indicates "[o]ccupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress."  This evidence is consistent with the existence of difficulty in adapting to stressful circumstances, including work or a worklike setting.  

Therefore, taken together, the Board finds that the evidence as a whole is consistent with a 70 percent rating based on occupational impairment, near-continuous panic or depression affecting the ability to function, and impaired impulse control.  Since the September 2017 VHA examiner further opines that the Veteran's symptoms began in the year 2005, the Board will assign the disability rating of 70 percent from September 4, 2007, the earliest available effective date based on the September 4, 2008, filing date for the Veteran's claim for an increased rating.  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).

The Veteran is not entitled to a 100 percent rating.  Weighing against total occupational and social impairment is the evidence of long-term relationships with his family members and former servicemen, and successful participation in group therapy for at least the period from September 2007 to May 2016.  The Veteran also articulates the side effects of his medications in numerous medical records, which weighs against gross impairment in thought processes or communication.  Moreover, there is no evidence of persistent delusions, hallucinations, persistent danger to hurting himself or others, disorientation as to time or place, or memory loss for names or occupations, and while the record indicates anger and crying spells, the severity of these outbursts is not severe enough to constitute grossly inappropriate behavior.  Clearly, the evidence does not support a 100 percent rating.

The evidence additionally does not support additional staged ratings for any time period on appeal, and for no period would the Veteran be entitled to a higher rating under a different Diagnostic Code.

As already noted, the Veteran filed his non-initial claim on September 4, 2008.  The Board will therefore assign entitlement to a rating of 70 percent from September 4, 2007, the earliest available effective date based on the filing date of his increased rating claim.  See Gaston, 605 F.3d at 984.  

II.  TDIU

The Veteran is claiming entitlement to individual unemployability due to service-connected disability (TDIU).    

VA regulations indicate that when a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned: 1) if there is only one disability, this disability shall be ratable at 60 percent or more; and 2) if there are two or more disabilities, at least one disability shall be ratable at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, constitutes a single disability under § 4.16(a).  The same is true for disabilities resulting from common etiology or a single accident.  

"An award of TDIU does not require a showing of 100% unemployability."  Pederson v. McDonald, 27 Vet. App. 276, 286 (2015) (internal citations omitted).  Rather, an award of TDIU requires that the claimant show an inability "to secure and follow a substantially gainful occupation by reason of service-connected disabilities."  38 C.F.R. § 4.16(b).  When making this determination, "the central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Pederson, 27 Vet. App. at 286 (internal citations and quotations omitted).  Additionally, the Board "must take into account the individual veteran's education, training, and work history" but "may not consider nonservice-connected disabilities or advancing age."  Id. (internal citations omitted).

A total disability rating may also be assigned pursuant to the procedures set forth in 38 C.F.R. § 4.16(b) for veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a). 

The Veteran filed a claim for TDIU on November 10, 2009.  However, the United States Court of Appeals for Veterans Claims (Court) has held that a claim for increased rating for a service-connected disability includes an inferred claim for TDIU, if the evidence suggests unemployment.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As already noted, the Veteran filed a claim for increased rating for PTSD on September 4, 2008.  

Evidence submitted prior to November 10, 2009, and during the pendency of the Veteran's claim for an increased rating demonstrate unemployability.  VA psychological examinations dated November 2007 and January 2009 note that the Veteran is currently unemployed and has difficulty establishing and maintaining work/social relationships.  The September 2017 VHA examiner notes unemployment since the year 2005 that is the result of service-connected disabilities.  Thus, the Veteran's claim for increased rating for PTSD includes an inferred claim for TDIU and the date of claim for the Veteran's TDIU appeal is the same date of his increased rating claims.  The Board will consider evidence from September 4, 2007, the earliest available effective date based on the Veteran's claim for TDIU.  See Gaston, 605 F.3d at 984. 

From September 4, 2007, the Veteran's service-connected disabilities consist of PTSD now rated at 70 percent, tinnitus at 10 percent, bilateral hearing loss at 0 percent, and erectile dysfunction at 0 percent with a combined rating of 70 percent.  Therefore, for the period of his appeal for TDIU, the Veteran meets the threshold percentage rating standards to be considered for individual unemployability under 38 C.F.R. § 4.16(a) on a scheduler basis.

The greater weight of the evidence indicates that the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  A July 2010 VA medical letter states: "In my opinion it is unlikely that [the Veteran] will be able to obtain and maintain employment in the competitive marketplace."  VA medical records dated July 2010 and October 2010 contain almost identical language, stating: "It is unlikely that [the Veteran] will be able to obtain or maintain employment in the competitive marketplace."  The September 2017 VHA opinion states that service-connected disabilities "render the Veteran more likely than not to be incapable of securing or following a substantially gainful occupation."  Also supporting entitlement to TDIU is the Veteran's testimony that he quit working as a bricklayer because he could not mentally handle the stress of his job and was "becoming aggravated, agitated, and kind of feeling stressed, pressured, more or less, [and] didn't feel like [he] was performing adequately."  See December 2012 hearing transcript.  The Veteran is competent to testify regarding these symptoms because they are within the knowledge and personal observations of lay witnesses, Barr, 21 Vet. App. at 309, and there is no reason to question his credibility.  

By contrast, there is less evidence weighing against entitlement to TDIU.  General VA examinations dated January 2012 and March 2012 state that none of the Veteran's disorders impact his ability to work.  A March 2012 VA psychological examination states that PTSD does not affect employment because the Veteran did not report problems on the job.  The examiner's statement that there were no psychological problems with the Veteran's job is in conflict with the Veteran's testimony elsewhere.  See, e.g., December 2012 hearing transcript.  

Clearly, the most probative evidence is the September 2017 VHA opinion in that this is the only medical opinion with a complete and thorough rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (stating that "most of the probative value of a medical opinion comes from its reasoning").  

Accordingly, the Board will assign entitlement to TDIU from September 4, 2007, which is the earliest available effective date based on the Veteran's September 4, 2008, increased rating claim that includes an inferred claim for TDIU.  See Gaston, 605 F.3d at 984.  






ORDER

From September 4, 2007, entitlement to a rating of 70 percent, but no greater, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.  

From September 4, 2007, entitlement to TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.  




____________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


